ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022, has been entered.

Acknowledgments
In the reply, filed on January 21, 2022, Applicant amended claims 1 and 2.
In the final rejection of October 29, 2021, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant argued: The Office action indicates the listing of references in various paragraphs of the specification is not considered a proper information disclosure statement, and as such, have not been considered by the Examiner. Applicant has provided a listing of all references to be expressly considered during the prosecution of the application by way of filing multiple Information Disclosure Statements (Remarks, page 9). Examiner disagrees. Paragraphs [0123][0124][0127][0128][129][0130][0131][0132][0133][0134][0135][0136][0137][0138][013
Examiner objected to claim 2. Applicant amended claim 2. Objection is withdrawn.

Information Disclosure Statement
The listing of references in the specification (paragraphs [0123][0124][0127][0128][129][0130][0131][0132][0133][0134][0135][0136][0137][0138][0139][0140][0141][0142][0143][0144][0145][0146][0147][0148][0150][0151][0152][0153][0154][0155]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Hughley on February 8, 2022.
The application has been amended as follows: 

	Claim 16 (Cancelled)
	Claim 17 (Cancelled)
	Claim 23 (Cancelled)
	Claim 28 (Cancelled)
	Claim 34 (Cancelled)

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 12 (Currently Amended) The drug delivery device of claim 2, wherein the spring lever comprises a first portion forming a bend extending radially away from the housing and a second portion having a switch engagement region, wherein 
	(a) when the bend experiences a first force exerted by a first portion of the drug delivery device, the switch engagement region causes the switch to be positioned in the deactivated position, and 
	(b) when the bend experiences a second force exerted by one of a second portion of the drug delivery device and a void region of the drug delivery device, the switch engagement region causes the switch to be positioned in the activated position.  
component, the second component having a switch engagement region and having a pretension force applied thereto; 	wherein in a first configuration, the first component contacts the second component to urge the switch engagement region away from the switch such that the switch is in the deactivated position, wherein in a second configuration, the first component does not contact the second component thereby allowing the second component to move to a pretensioned state whereby the switch engagement region engages and urges the switch to the activated position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a drug delivery device, as claimed, specifically including wherein the distal end of the shell of the housing defines an opening through which the cannula is adapted to at least partially extend outwardly therefrom; and a cap defining a shell and being adapted to at least partially cover the distal end of the shell of the housing.
	Edwards et al (US 8,021,344) teaches a drug delivery device (Figures 4A-29, medicament delivery device [4000]) wherein the distal end (distal end portion 4120) of the shell of the housing (housing 4110) defines an opening (needle aperture 4122) through which the cannula (needle 4512) is adapted to at least partially extend outwardly therefrom (Figure 7); and a cap defining a shell (electronic circuit system cover [4170]); however, Edwards et al does not 
	Thus, independent claim 1 is allowed. Dependent claims 2-15 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783